On Motion to Dismiss Appeal.
This is an appeal from a judgment on a rule, filed by Emery 
Norton, to distribute the residue of a fund in the registry of the civil district court for the parish of Orleans. The judgment, appealed from, is against Emery  Norton, the plaintiffs in rule, who constitute, apparently, a partnership.
The appeal was moved for and obtained by Emery  Norton, Inc., which, as its name indicates, is a corporation.
In the appeal bond given, the appellant is described in the first part as Emery  Norton, and in the latter part as Emery 
Norton, Inc., and in the bond the judgment appealed from is described as one rendered against Emery  Norton, Inc., whereas the remainder of the record makes it clear that the judgment was rendered against Emery  Norton. *Page 706 
Appellee has moved to dismiss the appeal on the ground that Emery  Norton, Inc., was, at no time, a party to this litigation, and has no appealable interest in it, Emery  Norton being the parties cast, who are interested in the litigation, but who have not appealed.
The motion to dismiss should be denied. It is apparent that the error amounts only to a confusion in the use of the name of Emery Norton, the real appellants, which is not misleading. In these circumstances the appeal should not be dismissed.
The motion to dismiss is denied.
                    On Plea of Prescription.